DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 7-9, 15 and 31-39 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew Moore (Moore) US 6,278,607 in view of Manabu SHIBATA (SHIBATA) US 2009/0237887.
As per claim 1 Moore disclose;
An apparatus (Fig. 4 and 5), comprising: 
a heat exchanger (fig. 4 and 5 item 54 examiner interprets item 54 as heat exchanger as it is exchanging heat from heat sources by spreading it) coupled to an electronic component (44) to dissipate heat from the electronic component (44); 
a heat spreader (item 56) connected to the heat exchanger (54) and configured to dissipate heat (Fig. 4 and 5); and 
a thermal-activated switch (item 60) coupled between the heat exchanger (item 54) and the heat spreader (56), 
wherein the thermal-activated switch (26) thermal-activated switch connects the heat exchanger (54) to the heat spreader (56) in response to a temperature satisfying a threshold temperature (of item 60). 
Moore disclose heat exchanger/spreader connected to other heat spreader through thermal switch, and further teaches well known use of heat pipes as heat carrying devices (see SHIBATA para 0076 “heat pipe as a radiation mechanism may be provided in the chassis), therefor it is obvious to add heat pipe to the heat spreader 54 or replace with flat heat pipe, as heat pipe provides more heat dissipation capacity. 

However in analogues art of using thermal-activated switch for thermal isolation structure SHIBATA teaches, the heat exchanger is configured to dissipate more heat from hotter areas (at item 31) of the electronic component (item 30 circuit board) than cooler areas (other than at item 31) based on portions of the heat exchanger (above item 30) that cover hotter areas of the electronic component (at item 30) being thicker (at item 40 item 21 is thicker to dissipate more heat from item 31 by direct contact) than other portions of the heat exchanger that cover cooler areas (other than at item 31) of the electronic component (item 30);
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Moore and SHIBATA by incorporating the teaching of SHIBATA, into the system of Moore to provide thicker areas on the heat exchanger to dissipate heat through direct contact. One having ordinary skill in the art would have found it motivated to use teachings of SHIBATA to provide increased heat transfer by direct contact and to reduced thickness in less hot areas to reduce weight of the device.

As per claim 7 combinations of Moore and SHIBATA disclose;
the thermal-activated switch (60) is a one-way switch such that heat is transferred from the heat exchanger to the heat pipe and not from the heat pipe to the heat exchanger. (Moore Fig. 5)

As per claim 8 combinations of Moore and SHIBATA disclose;
the heat exchanger (Moore fig. 4, 54) substantially covers (item 54 covers area of item 42) an external surface area of the electronic component (42).

As per claim 9 combinations of Moore and SHIBATA disclose;
wherein the heat exchanger comprises a heat spreader (Moore item 54).

As per claim 15 combinations of Moore and SHIBATA disclose;
the electronic component is free of a fan for dissipating heat. (Moore no fan is shown in fig. 4)

As per claims 32-35 and 37 combinations of Moore and SHIBATA disclose;
the thermal-activated switch comprises a bi- metallic thermostat switch that comprises two materials (fig. 5 and 6 item 70 and 72) that are bonded together (by item 74) and have different coefficients of expansion based on temperature to create contact between the heat exchanger and the heat pipe in response to the temperature satisfying the threshold temperature. (Col. 5 lines 12-16)

- the thermal-activated switch comprises a shape memory switch (item 60 changes shape as shown in fig. 5 and 6, and SHIBATA para 0058 also acts as a thermal switch) comprised of a material that changes shape to create contact between the heat exchanger and the heat pipe in response to the temperature satisfying the threshold temperature. (fig. 5 and 6 Col. 5 lines 12-16)

- the thermal-activated switch comprises a bi- metallic snap switch that snaps a material into place to create contact between the heat exchanger and the heat pipe in response to the temperature satisfying the threshold temperature. (Fig. 5 and 6  and as explained in claim 1 rejection, it is obvious to use well known heat pipe to replace item 54 in Moore)

- the bi-metallic snap switch (Moore item 60) comprises: a first side coupled to the heat exchanger (56); a second side coupled to the heat pipe (item 54 replaced by heat pipe as per claim 1 rejection); a gap between the first side and the second side (fig. 6); and a thermally conductive material comprising a curved shape including a first end coupled to the first side and a second end coupled to the first side (fig. 5 and 6), the thermally conductive material configured to pivot around the first end and the second end to orient the curved shape toward the first side coupled to the heat exchanger in response to heat at the heat exchanger being less than a predetermined threshold amount of heat at the heat exchanger (fig. 5 and 6 Col. 5 lines 12-16), and to orient the curved shape toward 

- the electronic component comprises a battery. (Col. 4 line 5-8)

As per claim 36 combinations of Moore and SHIBATA disclose;
Examiner’s note: Subject matter of claim 36, is related to method of designing a device, is not related to the structure of the device. the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
	However Moore teaches device which is designed based on heat map of the device based on temperature of the device, which is essential design principle of the any electronic device to maintain proper operation and safety of the device. (Col. 4 21-29 “problem arises in that the collective temperature of the
heat generating components, in the example just described, may be less than 100° C. but greater than 45° C. or 55° C. While the collective temperature is an acceptable environ-ment for the processor module 44, i.e. less than 100° C., it
is not an acceptable environment for either the PC card 48 or the wrist rest area 50, i.e. it will be greater than either 45°C. or 55° C”) Which disclose consideration of heat map of the device e.g. different components of fig. 4 e.g. processor 44 and item 48 PC card work at different operating temperature, system of fig. 4 

As per claims 38 and 39 combinations of Moore and SHIBATA disclose;
As per claims 38 and 39 disclose operating temperature of heat spreaders at 45 to 55 degree C (Col. 5 lines 35-45), but does not teach specific temperature,  range of 60-70 degrees Celsius -the threshold temperature is within a range of 60-70 degrees Celsius, and the threshold temperature is 65 degrees Celsius.
	Specific temperature, range of 60-70 degrees Celsius  or the threshold temperature is within a range of 60-70 degrees Celsius, is based upon type of the device specification and thermal switch can be selected according to the requirement, further disclose in Col. 5 lines 22-27 “In addition, through
variations in bimetallic contact areas and bimetallic materials, an arrangement of plural adjacent plates may be sequentially coupled and/or decoupled at selected temperatures..” as disclosed variations in bimetallic materials, provides different materials.
	Therefor it is obvious to use thermal switch operating in range 60-70 degree Celsius, based on requirements. It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to select appropriate range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re
Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 16, 40-43 and 44-45 are allowed.
Above claims are allowed, cited prior art does not teach following subject matter in claims.
a first electronic component; a second electronic component; a first heat exchanger coupled to the first electronic component to dissipate heat from the first electronic component, a heat pipe configured to dissipate heat; a first thermal-activated switch coupled between the first heat exchanger and the heat pipe, wherein the first thermal-activated switch connects the heat exchanger to the heat pipe in response to a temperature satisfying a first threshold temperature; and a second thermal-activated switch coupled between the second heat exchanger and the heat pipe, wherein the second thermal-activated switch connects the heat exchanger to the heat pipe in response to a temperature satisfying a second threshold temperature.
a plurality of computing components, wherein at least a portion of the plurality of the computing components are each coupled to a heat exchanger without being coupled to a fan to dissipate heat; and a heat pipe for dissipating heat from the computing device; and a thermal-activated switch for each of the plurality of computing components, each thermal-activated switch coupled between a heat exchanger and the heat pipe and configured to connect the heat exchanger to the heat pipe to allow heat transfer from the heat exchanger to the heat pipe in response to a temperature of the thermal-activated heat switch satisfying a threshold temperature,


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-9, 15 and 31-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835